Citation Nr: 0405346	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-20 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active Navy service from January 
1944 to May 1946 and from January 1950 to December 1953.  The 
veteran also had service in the Reserves from 1946 to 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.   

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In an unappealed decision dated in June 1946, the RO 
denied the veteran's claim of entitlement to service 
connection for a right shoulder disability.

3.  Evidence added to the record since the prior final denial 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1946 RO decision that denied entitlement to 
service connection for a right shoulder disability is final.  
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 [ 38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].


2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the veteran's claim.
 
The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court noted, however, that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim", and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasizes that in that particular case the absence 
of prejudice had not been demonstrated.  The Court cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra:  
 
1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.
 
Id. at 14.  
 
The veteran filed a claim to reopen in September 2001, 
subsequent to the enactment of the VCAA.  However, he was not 
given full notice of the VCAA and its requirements prior to 
the denial of his claim to reopen.  Thus, the Board has 
considered whether the veteran is prejudiced by deciding this 
claim without remanding to the RO for readjudication 
subsequent to issuance of further VCAA notification.  The 
Board concludes that no such prejudice is evident in this 
case.
 
First, the Board notes that the RO has notified the veteran 
of the information needed to substantiate his claim and has 
explained to him who was responsible for obtaining such 
information.  For instance, in the December 2001 rating 
decision, a statement of the case issued in December 2002, 
supplemental statements of the case dated in July 2003 and 
November 2003, and letters dated in October 2002 and January 
2003, the RO informed the veteran of the reasons for which 
his claim had been denied, the evidence it had obtained and 
considered in support of those claims, and the evidence the 
veteran still needed to submit to substantiate those claims, 
including medical evidence showing that a currently diagnosed 
right shoulder disability was incurred during his active duty 
service.  As well, the RO notified the veteran of all 
regulations pertinent to his claim, including the amended 
definition of new and material evidence applicable to this 
appeal, as well as the regulations involving VA's duties to 
notify and assist.  The RO also provided the veteran an 
opportunity to submit additional evidence and to present 
additional argument in support of his claims throughout this 
appeal to include after issuance of the last supplemental 
statement of the case.  At the time he was notified of 
certification of his appeal to the Board he was further 
advised as to the procedures for submitting additional 
evidence and argument directly to the Board.  
 
In addition, in a letter dated October 2002 the RO notified 
the veteran that it had obtained treatment reports from the 
Springfield VA Medical Center for February 2001 to September 
2001.  In the January 2003 letter, the RO specifically 
notified the veteran that in order to establish service 
connection for his right shoulder disability, he needed to 
submit evidence of continuity of symptoms or residual 
disability since the alleged injury in 1944.  Also in the 
January 2003 letter, the RO informed the veteran that it had 
received the veteran's service medical records and treatment 
records from the Springfield VA Medical Center for 
January 2001 to January 2003.  In both letters, the RO 
notified the veteran of his, and the RO's, specific 
responsibilities in obtaining evidence to substantiate the 
veteran's claim. 
 
Notably, in the statement of the case issued in December 
2002, the RO included a recitation of the procedural history 
of the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, to 
include the definition of new and material evidence under 
38 C.F.R. § 3.156 as amended, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  After issuance of 
supplemental statements of the case in July 2003 and November 
2003, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claims. 
The veteran has not, to date, submitted or identified 
additional medical evidence tending to show that his right 
shoulder disability was in fact incurred in, or is 
etiologically related to, active duty service.  Thus, the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) .  



Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including service medical records from both 
periods of the veteran's active service and treatment records 
from the VA Medical Center in Springfield.  The veteran has 
not identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claim.  

The Board notes that the duty to assist can include providing 
a medical examination or obtaining a medical opinion when 
such is deemed necessary.  38 C.F.R. § 3.159(c)(4)(i).  Under 
38 C.F.R. § 3.159(c), however, VA's assistance obligations to 
claimants attempting to reopen a finally decided claim do not 
include obtaining an examination; obtaining a medical opinion 
is not warranted until new and material evidence has been 
received, the claim is reopened, and, VA determines that the 
examination or opinion is necessary to decide the claim.  As 
the veteran's claim is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with the veteran's appeal.
 
Finally, the Board emphasizes that any prior negative 
decisions issued by the RO have not been relied on by the 
Board.  Rather, the Board's decisions herein are based on a 
complete review of the evidentiary record, to include all 
medical evidence, favorable and unfavorable, and the 
veteran's written testimony.  
 
In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claim and the decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran contends that in 1944 he was thrown overboard 
when the landing craft he was on collided with another 
landing craft.  He argues that his arm caught the edge of the 
landing craft and was badly strained.  As a result, he seeks 
service connection for a right shoulder disability.

In a rating decision dated in June 1946, the RO denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disability on the basis that there was no 
evidence of a right shoulder disability found on examination.  
The evidence of record at the time of the 1946 denial 
consisted of service medical records from the veteran's 
initial period of active service.  Those service medical 
records, to include the May 1946 separation examination, are 
negative for complaints, findings or diagnoses referable to 
the right shoulder.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2003).  

The RO notified the veteran of the June 1946 rating decision 
and of his appellate rights.  No further communication 
regarding a right shoulder disability was thereafter received 
until September 2001, at which time the veteran submitted a 
request that the RO reopen his claim of entitlement to 
service connection for a right shoulder disability.  Thus, 
the June 1946 decision became final.  Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 [ 38 U.S.C.A. § 7105(c) (West 2002); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in September 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final June 1946 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1946 denial, the evidence added to the 
record consists of service records from the veteran's second 
period of service, additional statements from the veteran 
himself, and, VA medical records.

Service medical records for the veteran's second period of 
service are negative for complaints or treatment of a right 
shoulder injury or disability.  Rather, such reflect that the 
veteran was found physically qualified for enlistment in 
January 1950, without note of any right shoulder problems.  A 
December 1953 examination report is also negative for note of 
any right shoulder problems.  Thus, the additional service 
records, although new, do not tend to show in-service 
manifestations or incurrence of a right shoulder disability, 
a current right shoulder disability, or a nexus between the 
two.  As such, they are not material and not sufficient to 
reopen the claim.

In connection with his application to reopen, the veteran 
contends that residual to his in-service injury he currently 
experiences right shoulder pain and is barely able to lift 
his arm.  Also, in August 2003, he stated that immediately 
following injury to his right shoulder, he did not see a 
medic, as there was none available at the time, but that 
several days following the injury, he did see a medic and was 
issued a sling and pain medication.  The veteran stated that 
he was not surprised to learn that there was no record of 
this in his service medical records.  He explained that he 
had not been aware of the medic keeping records and that the 
medic appeared too busy to do so. 

The Board acknowledges that the veteran claims that he served 
during a period of war and is thus entitled to application of 
38 U.S.C.A. § 1154(b).  Such provides that combat veterans 
are afforded special consideration and are given the benefit 
of the doubt in disability cases, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Upon review of the veteran's military records, there is no 
evidence that the veteran was actively engaged in combat with 
the enemy when his injury occurred.  Even if the veteran's 
combat status were accepted, however, the presumptions under 
38 U.S.C.A. § 1154(b) deal only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In this case, the veteran is competent to attest to having 
injured his right shoulder during service.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  He is not, however, competent to 
establish either the existence of a current right shoulder 
disability or the etiology of such.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For such determinations, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

As set out above, at the time of the 1946 prior denial, the 
record contained no medical evidence of a right shoulder 
disability.  Since the RO's 1946 decision, medical evidence, 
namely treatment records from the Springfield VA Medical 
Center for January 2001 to January 2003 showing the existence 
of a current right shoulder disability, has been received.  

VA records demonstrate that the veteran has been receiving 
treatment for pain and discomfort in his right shoulder since 
early 2001.  In February 2001, X-rays were interpreted as 
showing a post-traumatic deformity of the humeral head.  In 
April 2001, the clinical assessment was status post-fracture 
of the humeral head and an old rotator cuff injury.  

The medical evidence received since 1946 is new in that it 
was not previously of record.  In order for the evidence to 
be material it must relate to an unestablished fact necessary 
to substantiate the claim and also offer a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a right shoulder 
disability.  38 C.F.R. § 3.156(a).  

Even conceding that the veteran injured his right shoulder 
during service, the medical evidence received since 1946 is 
not material to this appeal.  Despite the addition of a 
current diagnosis of a right shoulder disability to the 
appellate record, there remains no competent medical evidence 
linking the veteran's current right shoulder disability to 
service.  In this regard the Board recognizes that certain of 
the VA records includes report of the veteran's history of an 
initial injury to the shoulder having been incurred in 1945.  
Such history was already considered, and rejected.  The Court 
has held that a physician's statement is not new and material 
evidence when based on a veteran's previously rejected 
recitation of history and not on an independent review of the 
records, and particularly true where, as here, there is no 
indication that the opinion was formed on a basis separate 
from the recited history and the physician never reviewed the 
service medical records or other relevant document which 
would enable formation of an opinion based on independent 
grounds.  Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) 
(citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Knightly v. Brown, 6 Vet. App. 2220, 205-06 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  In short, 
an opinion based upon an inaccurate factual premise, even if 
not expressly so stated, is no better than the facts alleged 
and has no probative value.  Reonal, at 460-61 (1993). 

Moreover, the already considered report of separation 
examination, dated in 1946, is fully consistent with the 
veteran's subsequent service records.  These records all show 
the absence of any complaints, findings or diagnoses 
pertinent to the right shoulder.  Although the veteran 
reports having had continued problems with his shoulder after 
service, there is no evidence of treatment or complaints 
relevant to the right shoulder for decades after service, 
until the veteran filed his application to reopen in 2001.  
Notably, contemporary medical reports include note of the 
veteran having worked on a large construction machine as a 
mechanic for many years and the veteran has not identified 
any post-service treatment records that have not been 
obtained for consideration in this appeal.  Instead the 
record now shows the absence of objective evidence of any 
right shoulder disability during service or for decades 
thereafter and lacks any competent medical evidence, which, 
based on consideration of an accurate record, suggests a 
causal link between now-diagnosed right shoulder disability 
and service.

In the face of the above facts, there is no reasonable 
possibility that evidence dated decades after service and 
first showing the veteran to have a right shoulder 
disability, even when considered in connection with all other 
evidence of record, will substantiate the claim of 
entitlement for service connection for a right shoulder 
disability.  For these reasons, the Board finds that the 
evidence received subsequent to the RO's 1946 decision is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for a right shoulder 
disability have not been met.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a right shoulder disability is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



